DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on January 8, 2021.
	Claims 1-19 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., WO 2013/028495 in view of Dyck (J Neurology 1986); US 6,603,008; US 6,221,335; US 2007/0082929; US 2007/0197695; US 2007/0197533; US 7,517,990; Tonn (Biol. Mass Spec. 1993); Haskins (Biomed. Mass Spec. 1982); Wolen (J Clin. Pharm. 1986); Browne (J Clin. Pharm. 1998); Baillie (Pharm. Reviews 1981); US 6,440,710; Gouyette (Biomed. And Env. Mass Spec. 1988); Cherrah (Biomed. And Env. Mass Spec. 1987); Pieniaszek (J Clin. Pharm. 1999); and Honma et al. (Drug Metab. And Disp. 1987).  The reasons from previous office action are incorporated here by reference.
Applicant argues that ‘the cited references do not give any teaching, suggestion or motivation to guide a skilled artisan to arrive at the present invention; the cited references do not 1, R2, R3, V1, W1, W2, Y1, Y2, X1 and X2 contain at least one deuterium in Formula I; and there is no motivation or rationale for the skilled artisan to arrive at the compounds of Formulas I, II or III of the present application after reading the cited references’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
As explained in the previous office action, the primary references Feng (WO’495) teaches compounds that are structurally analogous to instantly claimed compounds.  Feng (WO’495) teaches compounds that are inhibitors of Poly(Adp-ribose) polymerase (PARP) activity and useful in treating diseases such as various types of cancers, multiple myeloma, etc., see pages 74-80.  See Formula (I) in page 2; subgeneric embodiments of Formula (IIA) to (IID) in page 23; and corresponding species of Compounds No. 3-6, 36-37, 45, 48, 54, 146, 153, 159, 165, 177, 186, 194, etc.  The primary reference does not specifically disclose compounds having at least one deuterium or a compound wherein a hydrogen is replaced with deuterium (i.e., deuterated compounds).  In other words, the compounds according to instant claims differ from the reference disclosed compounds in that they contain at least one deuterium.
As provided in the previous office action, the replacement of hydrogen with deuterium in known compounds is obvious based on the knowledge of the skilled artisan in the art at the time of the present invention as evidenced by the secondary references discussed in detail in the previous office action.  Given that there is always a need to enhance the pharmacological effects of pharmaceutical compounds without significantly altering its basic chemical structure and that there is only a limited number of ways that this can be done, it would be obvious to the skilled artisan at the time of the present invention to pursue a potential solution that has a reasonable expectation of success.

Accordingly, one of ordinary skill in the art in possession of the reference teachings would have been motivated to prepare deuterated compounds of any of the reference compounds with the reasonable expectation of obtaining pharmaceutical agents having same activity as taught for the reference compound.  
MPEP § 2143 provides:
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) a finding that the substituted components and their functions were known in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
In re KSR International Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Note that in the chemical arts, “structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness.”  Takeda Chem. Indus., Ltd. v. Alphapharma Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990)).  The “reason or motivation” need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a "sufficiently close relationship ... to create an expectation," in light of the totality of the prior art, that the new compound will have "similar properties" to the old.  Dillon, 919 F.2d at 692; see also In re Wilder, 563 F.2d 457, 460 (CCPA 1977) (“[O]ne who claims a compound, per se, which is structurally similar to a prior art compound must rebut the presumed expectation that the structurally similar compounds have similar properties.”).  Once such prima facie case is established, it falls to the applicant to rebut it, for example with a showing that the claimed compound has unexpected properties.  Dillon, 919 F.2d at 692.


The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: “Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound.” Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455.

It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound.

As ruled by the Eisai court, “the requisite motivation can come from any number of sources and need not be explicit in the art.  Rather, it is sufficient to show that the claimed and prior art compounds possess a 'sufficiently close relationship … to create an expectation,' in light of the totality of the prior art, that the new compound will have 'similar properties' to the old.”
	Accordingly, for the reasons provided in the previous office action and the reasons set forth above, the rejection under 35 U.S.C. 103 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 16, 2021